IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                      April 1, 2002 Session

        ESTATE OF NAN FRANCIS, PAT LIBBY, ADMINISTRATRIX
                        v. KARL FRANCIS

                    Appeal from the Chancery Court for Cheatham County
                            No. 9193 Leonard W. Martin, Judge



                    No. M2001-02707-COA-R3-CV - Filed August 28, 2002


In this second appeal in this matter, the estate seeks a re-determination of an issue decided previously
by the trial court and by this court: distribution of proceeds from a certificate of deposit. Because
our prior opinion is the law of the case on this issue, we affirm the trial court’s dismissal of the
estate’s motion for post-appellate relief which sought to modify the prior rulings.

          Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                                Affirmed and Remanded

PATRICIA J. COTTRELL, J., delivered the opinion of the court, in which BEN H. CANTRELL , P.J., M.S.,
and WILLIAM C. KOCH , JR., J., joined.

Charles Galbreath, Nashville, Tennessee, for the appellant, Estate of Nan Francis, Pat Libby
Administratrix.

Robert L. Perry, Jr., Ashland City, Tennessee, for the appellee, Karl Francis.

                                              OPINION

       This is the second time this case has been before this court. Our opinion filed June 18, 2001,
contains the background relevant to this appeal:

        This appeal involves a dispute between a widow and her stepson regarding the
        disposition of a jointly owned certificate of deposit. After her stepson liquidated the
        certificate of deposit and used the proceeds to obtain another certificate of deposit in
        his own name, the widow filed suit in the Chancery Court for Cheatham County
        seeking her share of the funds. The stepson filed a counterclaim, alleging that the
        widow had contributed to his father’s death by failing to provide needed medical care
        and seeking reimbursement for his father’s funeral expenses. The widow died while
        the suit was pending, and her estate was substituted as a party. After dismissing the
         stepson’s wrongful death claim, the trial court determined that the widow’s estate and
         her stepson should receive equal shares of the proceeds of the account remaining
         after the payment of a joint debt of the widow’s husband and her stepson and that the
         widow’s estate should reimburse the stepson for the expenses he incurred in
         connection with his father’s funeral. On this appeal, the widow’s estate asserts that
         the trial court erred by ordering that the funds in the account be used to repay the
         joint debt and by ordering it to reimburse the stepson for his father’s funeral
         expenses. We have determined that the trial court properly distributed the proceeds
         of the deposit account. However, we have also determined that the trial court erred
         by directing the widow’s estate to reimburse the stepson for his father’s funeral
         expenses.

        The appeal now before us involves the proceeds of the certificate of deposit account dealt
with in the prior opinion. The facts relevant to ownership of those proceeds are also set out in that
opinion, as follows:

         On February 9, 1987, Joseph G. Francis used $100,000 of his own funds to obtain a
         certificate of deposit from the Cheatham State Bank. In addition to listing himself
         as the certificate’s owner, Mr. Francis directed the bank to list his son, Karl Francis,
         as a joint owner with a right of survivorship. Shortly thereafter, Mr. Francis used the
         certificate of deposit as security for a series of loans made to his son.1 In August
         1994, Mr. Francis added his wife, Nan Francis, as a joint owner of the certificate of
         deposit with a right of survivorship. Mr. Francis periodically renewed the certificate
         of deposit, and the bank continued to hold it as security until Mr. Francis’s death on
         January 2, 1997. Neither Ms. Francis nor Karl Francis ever contributed funds to this
         certificate of deposit.

         Four days after Mr. Francis’s death, Karl Francis liquidated the certificate of deposit
         and used the proceeds to purchase a certificate of deposit in his own name. He
         conceded later that he took these steps solely to prevent Ms. Francis from obtaining
         any of these funds. The bank continued to hold the new certificate of deposit as
         security for the outstanding loans.

Estate of Nan Francis v. Francis, No. M2000-01110-COA-R3-CV, 2001 Tenn. App. LEXIS 434,
at *1-*4 (Tenn. Ct. App. June 18, 2001) (some footnotes omitted).

       The trial court found that the disputed funds had been “Joe Francis’ money” and that neither
his widow, Nan Francis, nor his son, Karl Francis, had made any contribution to the Certificate of


         1
           The nature and purp ose o f these loa ns is som ewhat unclear. Even though the loan do cuments were signed only
by Karl Francis, the bank apparently considered the loans to be the jo int obligations of M r. Francis and K arl Francis.
The trial court found as fact that the certificate of deposit “was pledged to the issuing bank to secure a loan of Joseph
Francis and Defendant at the bank.”

                                                           -2-
Deposit. The trial court asked the parties to brief the issue of the disposition of the net proceeds of
the $100,000 Certificate of Deposit after payment of the loan which the deposit account secured.
After review of the briefs, the trial court filed its opinion concluding that the disputed funds should
be used to repay the bank loan and that the net proceeds should be divided equally between Karl
Francis and the estate of Nan Francis. The estate filed a Motion to Alter or Amend, requesting in
relevant part that only one-half of the outstanding loan balance be deducted from the proceeds of the
certificate of deposit. The estate also moved for Tenn. R. Civ. P. 11 sanctions against Karl Francis
alleging he had misled the court regarding the nature of the loans secured by the certificate of
deposit. The trial court denied both motions.

         On appeal, this court first considered the estate’s argument that the trial court erred by
deciding that the debt to the bank should be deducted from the proceeds of the certificate of deposit
before the net proceeds were divided between the parties. “Instead, the estate argues that the bank
should look only to Karl Francis for payment of the debt.” Finding that this argument was essentially
an argument that the evidence preponderated against the trial court’s finding that the debt in question
was a joint debt of the father and son, this court held that the evidence did not so preponderate and,
in fact, supported the trial court’s findings. Thus, we clearly held that the estate was entitled to only
one-half the net proceeds of the certificate of deposit, after deduction of the loan balance.

        After entry of our opinion, the estate filed a Motion for Post Appellate Relief,2 stating that
“it appears it will be necessary for the Court to be notified as to the amount owed jointly by Nan
Francis and Karl Francis” on the date of decedent’s death. Consequently, the motion requested that
the trial court enter an order that the Cheatham State Bank (who held the original certificate of
deposit) provide factual information to show the amount of debt that the original certificate of
deposit was collateral for at the date of Mr. Joe Francis’ death, unless the parties could agree on an
amount that Karl Francis owed to the estate. As support for this motion, the estate urged that Karl
Francis must have gotten a record of payment, but had not, to date, provided it to the court. The
motion also asked that Karl Francis be debited, and the estate credited, the penalty that was incurred
as a result of Karl Francis’ early withdraw of the certificate of deposit. Finally, the motion requested
that half of the interest, fixed by the terms of the certificate of deposit, that was earned by Karl
Francis up to the date of the final order be credited to the estate.

        A few weeks later, the estate filed a Motion to Compel Defendant to Obey the Court’s Order
to Obtain an Accounting. In that motion, the estate moved the court to compel Mr. Karl Francis to
go to the bank and obtain an accounting as decreed “in the final order.”




         2
          This title is not one recognized in the T ennessee R ules of C ivil Pro cedure or the T ennessee R ules of A ppe llate
Procedure. To the extent the motion asked the court to enter an order on issues left open after remand, such as the exact
amount of money remaining after payment of the bank debt, the purpose of the motion is clear. However, to the extent
the post-appe llate relief sought was, in fact, relief from a final judgment of this court, Tenn. R. Civ. P. would provide
the appropriate procedural vehicle. Regardless of the title used, the movant would be required to demo nstrate that one
of the grounds for such relief existed. No such proof was presented in this case.

                                                              -3-
        Karl Francis filed a response to the Motion for Post Appellate Relief. In that response he
stated that sixty (60) days passed since the entry of the appellate court’s final order. Therefore he
had closed the $100,000 certificate of deposit account, paid the loan that the court determined was
a joint loan in the amount of $46,737.61, and obtained two checks which split the remaining
proceeds, one payable to the estate for $26,631.19 and one payable to him in the amount of
$26,631.20. The bank’s accounting of that transaction was attached to that motion.

         A hearing on the matter was held. The estate argued that Karl Francis was ordered to obtain
an accounting from the bank to prove his claim that the money from the certificate of deposit was
used to pay a debt that was owed by him and the estate or the deceased and that he had never done
that. The trial judge stated “this court ruled that the debt was a joint debt, I believe, and there was
a certificate of deposit that was security for it, and that the bank needed to be repaid and the balance
left after the repayment would be divided . . . .” The estate argued that Karl Francis perpetrated a
fraud upon the court and took money from the certificate of deposit to pay off a debt that was not a
joint debt with his father. The only witness was Ms. Amy Henderson, who worked for the bank for
seven (7) years, who explained that the bank deducted the amount of the debt from the certificate of
deposit and distributed the remainder equally. The court found that proof had been taken in the
original trial on the question of whether the loans were a joint debt and that distribution of the
proceeds of the certificate of deposit had already been decided: “take the certificate of deposit, pay
off the debt, and whatever’s left, divide fifty-fifty.”

        When counsel for Ms. Francis attempted to raise the issue of apportionment of interest, the
court ruled that “this is something that could have been litigated, it could have been developed and
wasn’t, and because of the fact that it wasn’t it has been waived.”3 The court overruled the estate’s
motion, and the estate appeals the final order overruling the Motion for Post Appellate Relief.

        On appeal, the estate argues that it should not be liable for any portion of the loan and that
the $100,000 from the certificate of deposit should be evenly divided between it and Karl Francis,
with no deduction from its share of the certificate’s proceeds. This position is based on various
arguments. The problem with these arguments is that the issue of the distribution of the proceeds
of the certificate of deposit had already been determined. This court’s remand for further necessary
proceedings was not an invitation to re-litigate what was one of the primary issues in the trial and
the first appeal. A re-determination of that issue is precluded because this court’s decision has
become the law of the case.

        This court’s prior determination affirming the trial court’s decision on the issues involved
in the distribution of the certificate of deposit was a final adjudication of that issue. Permission to
appeal to the Supreme Court was not sought, and rehearing in this court was not sought. Once the
appellate court’s mandate reinvests the trial court’s jurisdiction over a case, the case stands in the


         3
           The estate makes no real argumen t on appeal regarding the interest issue, although it requests apportionment
of the interest as part of the relief sough t herein. W e agree with the trial court that the issue should have b een raised in
the prior proceeding.

                                                             -4-
same posture it did before the appeal except that the appellate court’s decision becomes the law of
the case. Gill v. Goodwin, 59 Tenn. App. 582, 586, 442 S.W.2d 661, 662 (1967). Whatever “post-
appellate” relief might have been available did not include a reversal of this court’s decision.
Bloodworth v. Stuart, 221 Tenn. 567, 571, 428 S.W.2d 786, 789 (1968) (holding that there is no
authority for a trial court to overrule or modify an appellate court’s decision).

      The “law of the case” doctrine generally prohibits reconsideration of issues that have already
been decided in a prior appeal of the same case. Memphis Publ’g Co. v. Tenn. Petroleum
Underground Storage Tank Bd., 975 S.W.2d 303, 306 (Tenn. 1998). The doctrine

               . . . is based on the common sense recognition that issues previously
               litigated and decided by a court of competent jurisdiction ordinarily
               need not be revisited. This rule promotes the finality and efficiency
               of the judicial process, avoids indefinite relitigation of the same issue,
               fosters consistent results in the same litigation, and assures the
               obedience of lower courts to the decisions of appellate courts.

Id. (Citations omitted).

       When this court’s mandate issued, our opinion of June 18, 2001, became the law of the case,
foreclosing any reconsideration of the issues addressed and decided therein explicitly and by
implication. Ladd v. Honda Motor Co., Ltd., 939 S.W.2d 83, 90 (Tenn. Ct. App. 1996).

       We affirm the judgment of the trial court. Costs are taxed to the appellant, the Estate of Nan
Francis.



                                                        ___________________________________
                                                        PATRICIA J. COTTRELL, JUDGE




                                                  -5-